DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Arguments
This is in response to applicant’s amendment/response filed on 12/23/2021, which have been entered and made of record. Claims 1-20 are pending in the application.
Applicant’s arguments with respect to amendments in claims 1, 14 and 20 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 14 and 20 are objected to because of the following informalities: the claim recites “the computing device being within being within a predefined distance of the specific geographic location” which contains repeated word and needs to be deleted. Suggested correction is to delete one instant of “being within”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 20, the scope of the claimed invention is not clear; the limitations “a real-world surface” and “a reference surface” renders the claim combination unclear.  It is not clear whether these “a real-world surface” and “a reference surface” are referring to the same surface.  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention. For the purposes of examination, these two surface will be treated as being the same surface.
All dependent claims are rejected based upon their rejected base claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 11 recites limitations that are in the independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 20160379418) in view of Bleiweiss (US 20170278308) and Rathod (US 20180345129)
 Regarding claim 1, Osborn teaches:
A system, comprising:
a memory (Osborn claim 12); and
at least one hardware processor coupled to the memory and comprising a virtual rendering system, the virtual rendering system causing the system to perform operations (Osborn claim 12) comprising:
detecting a reference surface in a three-dimensional (3D) space captured within a camera feed produced by a camera of a computing device (Osborn at least in pars. [0012, 0015, 0041], teaches optical sensor information, depth sensor information, and/or position sensor information may be used by the head-mounted computing device 10 to identify surfaces in the real-world environment. In one particular example, indoor surfaces such as walls, ceilings, floors, moldings, cabinets and/or objects, etc., may be identified by the head-mounted computing device 10.);
applying a visual effect to the reference surface in the 3D space captured within the camera feed, the applying of the visual effect to the reference surface causing a modified surface to be rendered in a presentation of the camera feed on a display of the computing device (Osborn at least in Abstract and par. [0050-0051], teaches performing a color fill operation on the identified surface in response to receiving the color fill request by (a) 
Osborn is silent to teach dynamically applying an image mask to the reference surface within the 3D space captured within the camera feed; and making change to the image mask.
On the other hand, Bleiweiss teaches dynamically applying an image mask to the reference surface within the 3D space captured within the camera feed; and making change to the image mask (Bleiweiss at least in Abstract and Fig. 1, teaches creating a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene in 3D space.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement mask segmentation, as disclosed by Bleiweiss, with Osborn AR display system. The combination provides a method of manipulation may include enhancement or modification of detected objects within the imaged scene. The detection and recognition of these objects, and their location within the scene, provides additional information about the objects and allows for relatively precise segmentation of the objects, thus enabling more sophisticated manipulations (Bleiweiss [0012].)
Osborn in view of Bleiweiss is silent to teach:
detecting a triggering event for rendering a virtual modification to a real-world object at a specific geographic location, the detecting of the triggering event comprising: detecting, based on a weather data, a weather condition; and detecting, based on geolocation data from a computing device, the computing device being within being within a predefined distance of the specific geographic location; in response to detecting the triggering event, identifying the object in a three-dimensional (3D) space captured within a camera feed produced by a camera of the computing device and selecting a visual effect to apply to the object based on an association of the visual effect with the specific geographic location and the weather condition.
On the other hand, Rathod teaches detecting a triggering event for rendering a virtual modification to a real-world object at a specific geographic location, the detecting of the triggering event comprising: detecting, based on a weather data, a weather condition; and detecting, based on geolocation data from a computing device, the computing device being within being within a predefined distance of the specific geographic location; in response to detecting the triggering event, identifying the object in a three-dimensional (3D) space captured within a camera feed produced by a camera of the computing device and selecting a visual effect to apply to the object based on an association of the visual effect with the specific geographic location and the weather condition (Rathod at least in Abstract and pars. [0065, 0155, 0398], teaches detect that a client device of the server has conducting scanning or augmented reality (AR) scanning or taken a photograph or provide a raw photo or scanned data from particular real world object location; identifying or recognizing an object in the photograph or scanned data; and based on the identified object satisfying the object criteria associated with the virtual object in the stored data, display or provide the virtual object and associated data… displays one or more types of virtual objects at particular pre-defined geo-fence boundary based on user surround type of location or place... or geofence or place 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the use of device’s geolocation data to display virtual object corresponding to detected object on a display, as disclosed by Rathod, with Osborn and Bleiweiss’s AR display system. The combination provides creating/triggering virtual objects in the normal computer vision methods and placement at/nearby GPS coordinates.

Regarding claim 2, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 1, wherein the applying of the image mask to the reference surface comprises determining boundaries of the reference surface in the 3D space captured within the camera feed (Osborn at least in pars. [0022-0023], teaches depth data may be used to determine a boundary of region of interest within the image in which the fill-eligible surface may lie. Bleiweiss at least in par. [0029], teaches a mask (e.g., a bitmask) may be generated to define the region of the image scene that is associated with the object to be segmented. The region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object. Rathod at least in Abstract and par. [0398], teaches displaying one or more types of virtual objects at particular pre-defined geo-fence boundary based on user surround type of location or place... or geofence or place associated information including 

Regarding claim 3, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 2, wherein the camera feed comprises multiple images (Osborn at least in [0014], teaches the camera is continuously capturing the images around the user. Bleiweiss at least in par. [0012], teaches the images may be captured by a camera that is integrated in a mobile platform.); and;
wherein the applying of the image mask further comprises:
classifying pixels of the multiple images that are inside the boundaries of the reference surface according to a first class; and classifying pixels of the multiple images that are outside the boundaries of the reference surface according to a second class (Bleiweiss at least in pars. [0017, 0029], a mask (e.g., a bitmask) may be generated to define the region of the image scene that is associated with the object (recognized by a classifier) to be segmented. The region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object. It implies that the pixels within the boundary(ies) of the recognized object are belong to the (first) classified class of the recognized object, the other pixels outside of the boundary(ies) are not belong to the (first) classified class (a second class).) 

Regarding claim 4, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 3, wherein the multiple images present multiple views of the reference surface (Osborn at least in [0014, 0032], teaches the camera is continuously capturing the images around the user… the boundary of the partial surface may be automatically extended in response to a change in the field of view of the holographic display. Thus, as the user views more and more of the partial surface, the surface is extended, until ultimately the entire surface is identified by the method. Rathod at least in Abstract and par. [0398], teaches detect that a client device of the server has conducting scanning or augmented reality (AR) scanning or taken a photograph or provide a raw photo or scanned data from particular real world object location; identifying or recognizing an object in the photograph or scanned data; and based on the identified object satisfying the object criteria associated with the virtual object in the stored data, display or provide the virtual object and associated data… displays one or more types of virtual objects at particular pre-defined geo-fence boundary based on user surround type of location or place... or geofence or place associated information including weather, current date & time, environment (rain, fog, snow, cold, heat, sunrise, sunset)... responsive to the client device 200 of user 3501 being within a pre-defined boundary of geofence 3545 in the real world or within predefined radius surround particular place 3545 in the real world or set distance of the location of particular place in the real world.)

Regarding claim 5, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 2, wherein the determining of the boundaries of the reference surface comprises:
obtaining a set of points from the 3D space captured within the camera feed; associating a first subset of the set of points with a first plane in the 3D space; and associating a second subset of the set of points with at least a second plane in the 3D space (Osborn at least pars. [0020, 0045-0047], teaches the captured image can be partitioned into different surfaces… Using color parameters to determine fill-eligible surfaces enables a quick and efficient algorithm to be used to distinguish between different surfaces in an image… wherein a surface defined by a set of pixels.);
determining the first plane corresponds to the reference surface based on sensor data from one or more sensors of the computing device; and identifying the boundaries of the first plane based on the first subset of the set of points. (Osborn at least in pars. [0022-0023], teaches depth data may be used to determine boundary(ies) of region of interest within the image in which the fill-eligible surface may lie. Bleiweiss at least in par. [0029], the region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object.)

Regarding claim 6, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 2, wherein the determining of the boundaries of the reference surface comprises:
identifying regions of similar color within the 3D space captured within the camera feed; determining a first region of similar color within the 3D space corresponds to the reference surface; and identifying boundaries of the first region of similar color. (Osborn at least pars. [0022, 0029], teaches color parameters may be weighted with regard to pixel 

Regarding claim 7, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 2, wherein the camera feed comprises multiple images; and
wherein the applying of the image mask comprises applying an image segmentation neural network to the multiple images, the applying of the image segmentation neural network to the multiple images yielding multiple segmented images, each of the multiple segmented images having multiple image segments (Osborn at least in par. [0022], teaches Pixel classification based on color parameters may also be determined by other methods, for example by machine learning algorithms. Bleiweiss at least in par. [0016, 0024], teaches the classifier generation/training circuit 204 may be a machine learning system that is configured to implement a Convolutional Neural Network (CNN). It would be obvious to implement a Convolutional Neural Network as one of the machine learning methods for recognizing objects. Osborn at least in [0014, 0032], teaches the camera is continuously capturing the images around the user… the boundary of the partial surface may be automatically extended in response to a change in the field of view of the holographic display. Thus, as the user views more and more of the partial surface, the surface is extended, until ultimately the entire surface is identified by the method. Bleiweiss at least in par. [0012, 0024], teaches the images may be captured by a camera that is integrated in a mobile platform), the multiple image segments comprising:
a first image segment corresponding to the reference surface; and a second image segment corresponding to a remainder of the 3D space captured within the camera feed (Bleiweiss at least in pars. [0028-0029], teaches a segment for the recognized object from the image of the scene. When there is one identified object/surface (the first segment), the remainder of the image is the second segment.)

Regarding claim 8, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 1, wherein the detecting of the reference surface is based on user input identifying the reference surface (Bleiweiss at least in pars. [0018, 0028], teaches to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene based on user requests or other input.)

Regarding claim 9, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 1, wherein the detecting the triggering event comprises detecting the computing device being within a predefined distance of a specific geographic location. (Bleiweiss at least in pars. [0018, 0028], teaches to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene based on user requests or other input (detected request/input triggering event). Rathod at least in Abstract and par. [0398], teaches responsive to the client device 200 of user 3501 being within a pre-defined boundary of geofence 3545 in the real world or within predefined radius surround particular place 3545 in the real world or set distance of the location of particular place in the real world.)

Regarding claim 10, Osborn in view of Bleiweiss and Rathod teaches:
 The system of claim 9, wherein applying the visual effect to the image mask corresponding to the reference surface comprises one or more of changing a texture of the reference surface, applying an animation effect to the reference surface, blurring the reference surface, rendering a moving virtual object within boundaries of the reference surface, and replacing the reference surface with visual content. (Rathod at least in Abstract 

Regarding claim 11, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 9, wherein the selecting of the visual effect includes selecting the visual effect based on an association with a specific geographic location corresponding to the triggering event (Rathod at least in Abstract and pars. [0155, 0398], teaches displaying one or more types of virtual objects at particular pre-defined geo-fence boundary based on user surround type of location or place... responsive to the client device 200 of user 3501 being within a pre-defined boundary of geofence 3545 in the real world or within predefined radius surround particular place 3545 in the real world or set distance of the location of particular place in the real world.)

Regarding claim 12, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 11, wherein the association with the specific geographic location is based on a user input (Rathod at least in Abstract and pars. [0155, 0398], teaches displaying one or more types of virtual objects at particular pre-defined geo-fence boundary based on user surround type of location or place… responsive to the client device 200 of user 3501 being within a pre-defined boundary of geofence 3545 in the real world or within predefined radius surround particular place 3545 in the real world or set distance of the location of particular place in the real world.)

Regarding claim 13, Osborn in view of Bleiweiss and Rathod teaches:
The system of claim 1, wherein the operations further comprise selecting the visual effect based on user input. (Osborn at least in par. [0027], teaches if it is determined that a color fill request has been received (YES at 214) the method advances to 216. At 216 the method includes performing a color fill operation on the first identified surface in response to receiving the color fill request. In this way, a selected surface in the three-dimensional environment can be quickly filled with a predetermined color via user selection.)

Regarding claims 14-20, it recites similar limitations of claims 1-13 but in different forms. The rationale of claims 1-13 rejection is applied to reject claims 14-20.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619